VILLAGOMEZ, Justice,
dissenting:
¶25 An order of the Division of Labor dated March 20, 1990, gave Honrado until March 22, 1990, to apply for a transfer of employment; otherwise, she was to return to the Philippines. The record does not indicate that she ever applied for a transfer, and she never left the CNMI.
¶26 AtHonrado’sdeportationhearing,thetrialjudgedid not inform her of her right to be represented by counsel of her choice. Honrado did not deny that she was deportable. There was no issue of fact as to her deportability. After the judge found her deportable and ordered her deportation, Honrado appealed to this Court. She contends that she has a right to be informed by the trial court of her right to an attorney and, because the trial court did not advise her of that right, the trial court’s deportation order should be reversed.
¶27 The majority’s analysis, ante, reviews the law of the CNMI and concludes that, under the applicable statutes, the trial court had no duty to inform Honrado of her right to counsel. I agree with this conclusion.
¶28 The analysis, ante, also reviews the U.S. immigration statutes and regulations and notes that, under federal immigration regulations, a respondent is entitled to be informed by an immigration judge in a deportation hearing that she has a right to be represented by counsel of her choice without any expense to the government. The analysis further notes that the federal immigration regulations do not apply in the CNMI; consequently, the right under federal regulation to be advised of a right to counsel does not extend to deportation respondents in the courts of the CNMI. I also agree with this conclusion.
¶29 The analysis next reviews federal deportation cases and concludes from those cases that, under Amendments Five and Fourteen of the U.S. Constitution and under Article I, § 5 of the CNMI Constitution, Honrado has the right to be informed by the trial court that she has the right to counsel. Here is where I have a different opinion.
¶30 Reliance on court rulings set forth in federal deportation cases is unwarranted for several reasons. First, as mentioned above, the immigration laws of the United States, with limited exceptions not relevant here, do not apply in the CNMI. COVENANT TO ESTABLISH A Commonwealth of theNorthern Mariana Islands in Political Union with the United States of America §§ 503(a), 506. With respect to CNMI immigration matters, the CNMI is sovereign and this Court is duty-bound to apply only the immigration laws of the CNMI. Title 8, § 1362 of the United States Code provides that in a deportation proceeding, the respondent “shall have the privilege of being represented (at no expense to the government) by such counsel authorized to practice in *13such proceedings, as he shall choose.” 8 U.S.C. § 1362. Title 8, § 242.14 of the Code of Federal Regulations specifically requires an immigration judge to advise a respondent at a deportation hearing of his or her right to representation by counsel. No such requirement is found in the statutes or regulations of the CNMI. Therefore, no such requirement binds Commonwealth trial judges.
¶31 Second, none of the federal cases hold that the federal Constitution, in and of itself, without the federal statutes and regulations, requires an immigration judge to inform a respondent in a deportation hearing that he or she has a right to be represented by counsel of his or her choice. The federal cases discuss “due process” in the context of a very specific regulatory framework which requires immigration judges to give respondents notice of their right to counsel at deportation hearings. No federal court has ruled in a published opinion, that absent such a regulation, the Constitution itself would require, as a matter of due process, that an immigration judge inform a respondent of his or her right to counsel.
¶32 In regard to the federal cases cited ante, a statement is made that “none of these cases can be read to negate the Fifth Amendment right to counsel in deportation proceedings or the due process requirement of a valid waiver of that right when an alien appears pro se.” Ante at n.6. The question, however, is not whether federal cases negate the requirement of a valid waiver. Rather, the question is whether these cases declare that the U.S. Constitution, standing alone, requires a valid waiver of the right to counsel when an alien appears pro se at a deportation hearing. The cases state no such rule. For instance, Colindres-Aguilar v. I.N.S., 819 F.2d 259 (9th Cir. 1987), is quoted ante as stating that “the petitioner’s right to counsel is a statutory right granted by Congress under 8 U.S.C. § 1362, and it is a right protected by the fifth amendment due process requirement of a full and fair hearing.” Id. at 260 n.l. This holding says that the right to counsel is a statutory right granted by Congress which, once granted, is protected as a matter of constitutional due process. The Ninth Circuit does not say that the right in question originates from the Constitution.
¶33 The federal courts have ruled that due process is denied when an immigration judge fails to inquire whether a petitioner waived his or her right to counsel, because such a right is expressly granted by federal regulation, not because it is granted by the federal Constitution. The CNMI Legislature may enact laws giving a deportation respondent the right to be informed by the judge at a deportation hearing of his or her right to counsel, just as the federal government did. Until our legislature does so, however, the trial judge is not required to give such notice.
¶34 Such a notice requirement is not necessary, as a matter of constitutional law, to insure that the “essential standards of fairness” and “fair hearing” principles are met. Even ifthe U.S. Constitution did require this type of notice, a trial judge’s failure to give the notice should be subject to the harmless error rule.
¶35 Here, Honrado was not prejudiced by the absence of notice, at the hearing, of her right to be represented by counsel. The record on appeal shows that she received a full and fair hearing. She received a written notice advising her of her right to be represented by an attorney of her own choice, at her own expense, at all stages of the deportation process. She appeared at the hearing and conversed at length with the judge, explaining her situation; her previous case at the Labor Office; her attempts to find other employment; and that she was last employed as a warehouse manager. She opened the hearing by saying, “Good afternoon, your Honor,” before the judge had even recognized the parties.11 While she did not deny being deportable, she went on at length in English, begging the court’s consideration and stating, “I admit it,” “I made a mistake.”12 The record further shows that this was not Honrado’s first appearance before a Commonwealth tribunal. She had obtained counsel to represent her in an earlier labor dispute with her then employer, Universal Ventures Company.
¶36 In summary, the record indicates that Honrado knew that she was deportable, knew her right to an attorney, and made sure that she was heard by the judge. Therefore, the fact that the judge did not inform her of her right to counsel did not prejudice her.
¶37 The statement of facts mentions that Honrado lives with her husband, and four children who are all under six years of age. The children are U.S. citizens. As human beings, we may feel empathy for Honrado, her husband, and her young children. However, as Justices, it is our duty to apply the law even if the results are sometimes harsh.
¶38 The record on appeal shows that Honrado’s work permit expired on May 26, 1989. It also shows that the labor office, by order dated March 20, 1990, told respondent that if she did not transfer her employment by March 22, 1990, she was to return to her point of hire. She did not transfer within the allotted time and did not return to the Philippines, her point of hire. Instead, she remained in the Commonwealth and has lived here as an illegal alien for the past six years. Had she departed from the CNMI voluntarily or had the government made sure that she had departed at the required time, she would not find herself in her current predicament.
¶39 CNMI immigration laws do not allow non-resident workers to become permanent Commonwealth residents or naturalized U.S. citizens. To require such workers to leave the CNMI after many years may seem unfair to the *14non-resident workers, and it makes the CNMI appear insensitive to human predicaments. For this reason it is important that non-resident workers return to their places of hire upon the expiration of their employment contracts or when their services are no longer needed, or upon the just and speedy resolution of any labor dispute that may have arisen. The longer that non-resident workers remain in the CNMI, the more detached they become from their homelands or places of hire and the more permanent their roots become in the CNMI.
¶40 The trial judge here was faced with an emotional plea. Nevertheless, the judge had a duty to, and did, apply the law. Honrado, while crying before the court, pleaded for consideration and permission to stay longer. The relevant dialogue between the judge and Honrado follows:
MS. ESTRADA: . . . [crying sounds]. Sir, ah - sir, I cannot go without my four kids, sir. My kids are very small. The youngest only two this - this - today because they were having their birthday today, my twin.
THE COURT: Uh-huh?
MS. ESTRADA: Sir, if you’re going to deport me, what will happen to them? .. .[crying sounds]. And, I — and, besides — [crying sounds]. Sir, I cannot say anything, sir, I don’t wanna go without my kids.13 ‡‡‡‡‡‡
THE COURT: What — what do you - what are you specifically asking this court, in terms of consideration.
MS. ESTRADA: Like, for example, just give me time to prepare, to prepare for ~ for deportation, including all the affairs of my baby.14
THE COURT: How — how long do you need? MS. ESTRADA: I don’t know, sir, as long as I can ah, collect all the needed amount for me to have a new life in Philippines. ... [crying sounds]. It’s very hard to live, sir, now — nowadays in Philippines is very hard. I got four kids. If I bring them in Philippines, 1 don’t where — where I’m going to — to get some money to, you know, support them. And, besides my husband is just working ah, you know, just a simple ah, contract worker, just ah, paying for 2.45 per hour. So ...[crying sounds],
THE COURT: Well, I’d like to give due consideration to everyone that comes before this court, but in your case, I have no choice but to issue a decision after finding that you are deportable. And, that’s all I can do.15
¶41 This must have been a very difficult moment for the judge. This Court similarly does not find it easy to apply the law when such application results in human trauma, especially where children are involved. But we are the judiciary, not the legislature; we must apply the law as it is and, as the trial judge said, “that’s all 1 can do.”
¶42 For the above reasons, I would affirm the trial court’s order of deportation.

 Excerpts of R. at 2.


 Id. at 11-12.


 Id. at 11.


 Id. at 12.


 Id. at 13.